Title: From John Adams to George A. Otis, 2 July 1820
From: Adams, John
To: Otis, George A.



Dear Sir
Montezillo. 2d: July 1820

Thanks for your letter of the 20th. of June and for the first volume of your translation of Botta. I return you one of your proposals with a subscription for a sett.
I have many hard thoughts and dark jealousies relative to this Botta. There are in Paris and in London many decayed noblemen and men of letters who cannot live at home in Italy and who seek subsistence by teaching their language to young ladies & gentlemen in those proud and opulent markets for talents of all descriptions as the Roman empire was for Grecian sophists of old in the times of Augustus, Tiberius, Nero &c. I had one of them in Paris to teach me all I ever knew of a language which I have since forgot. I wish to learn more of the history and character of this Mr. Botta. I suspect him to be an Italian schoolmaster, picked up by the remnants of the Batean administration in conjunction with the Refugees from New-England, New-York, Pennsylvania, Maryland Virginia, the Carolinas and Georgia furnished with newspapers and private letters and employed to write a history in his own language of the war of independence.
Affectation and pretensions of impartiality are easily set up, but notwithstanding all these he has given a character of total falsehood to his whole system.
Mr Walsh’s England and America is an infinitely better history and so is the life of the Earl of Chatham in three volumes the seventh edition, corrected and printed in 1810. Botta is an apology for the administration of the Princess Dowager of Wales and the American Tories.—For although my pupil Mr. Poet Trumbull says it is considered vulgar to use the word Tories yet I will be vulgar enough as long as I live to say there is a difference between right and wrong, between Whigs and Tories.
The mercenary scriblers Hume, Smollet, Goldsmith, Francis Mallet, Johnson and all the et ceteras will never convince me that Lord Bute was an honest man or Chatham a corrupt one.
It is very proper however that Botta should have an American dress that Americans may be able to judge him.—
It is a common observation in Europe that nothing is so false as modern history—I should say nothing is so false as modern history except ancient history, and I should add nothing is so false as ancient & modern history in Europe except modern American history. A false construction and a false complexion has already been given to American history. A hundred years hence when private cabinets can be opened with safety some of these errors may be corrected in part but they never can be in whole.
I am, Sir, with much esteem / your friend / & humble servant
John Adams.